UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 07-1083



BETTY B COAL COMPANY,

                                                             Petitioner,

            versus


DIRECTOR,    OFFICE    OF   WORKERS’   COMPENSATION
PROGRAMS,

                                                             Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(03-0547-BLA)


Submitted:    August 31, 2007                 Decided:   October 9, 2007


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Solomons, Laura Metcoff Klaus, GREENBERG TRAURIG,
Washington, D.C., for Petitioner. Jonathan L. Snare, Acting
Solicitor of Labor, Allen H. Feldman, Associate Solicitor, Patricia
M. Nece, Counsel for Appellant Litigation, Helen H. Cox, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Betty B Coal Company seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

order requiring it to reimburse the Black Lung Disability Trust

Fund (“Trust Fund”) for medical benefits paid by the Trust Fund on

behalf of Art Stanley.        Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.     Accordingly, we affirm on the reasoning of the

Board.    See     Betty   B    Coal   Co.     v.   DOWCP,    Nos.   06-0259-BLA;

03-0547-BLA (BRB Nov. 27, 2006; May 28, 2004). We dispense with

oral   argument    because     the    facts    and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                        AFFIRMED




                                      - 2 -